 
 
I 
108th CONGRESS
2d Session
H. R. 5402 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Honda (for himself, Mr. Moran of Virginia, Ms. Lee, Mr. Crowley, Mr. Evans, Ms. Linda T. Sánchez of California, Mr. George Miller of California, Ms. Bordallo, Mr. Meeks of New York, Mr. Lampson, Mr. Green of Texas, Mr. Schiff, Mr. Capuano, Mr. Grijalva, Ms. Eshoo, Ms. Schakowsky, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for immigration relief in the case of certain immigrants who are innocent victims of immigration fraud. 
 
 
1.Immigration relief for innocent victims of immigration fraud 
(a)In general 
(1)Relief upon approval of applicationIf an alien, upon application to the Secretary of Homeland Security, establishes to the satisfaction of the Secretary that such alien is an eligible alien (as defined in subsection (b)) and is, but for the specified immigration fraud, admissible to the United States as an immigrant and is not removable from the United States, the Secretary shall provide immigration relief for such alien under subsection (c). 
(2)Relief pending approvalIn the case of an eligible alien, the Secretary shall suspend any pending proceedings providing for revocation of adjustment of status, revocation of naturalization, or removal with respect to such eligible alien in order to provide such alien with a reasonable opportunity to apply for immigration relief under this section and during the pendency of the application for such relief. 
(b)Eligible alien, specified immigration fraud definedFor purposes of this section: 
(1)Eligible alienThe term eligible alien means an alien— 
(A)who obtained status as a nonimmigrant on or after January 1, 1980, and who, at the time of obtaining such status, was a national of the Republic of Korea; 
(B)who applied, before January 1, 1999, through one or more immigration brokers for adjustment of such status to that of the status of an alien lawfully admitted to the United States for permanent residence, and who applied through the Immigration and Naturalization office located in San Jose, California; 
(C)whose application for adjustment of status described in subparagraph (B) was approved as a result of bribery by such immigration brokers of a supervisor of the Immigration and Naturalization Service for such office; and 
(D)who had no actual knowledge of such fraud at the time of such adjustment. 
(2)Treatment of spouses and childrenSuch term includes an alien who obtained lawful permanent resident status as the spouse or child of an eligible alien described in paragraph (1).  
(3)Specified immigration fraudThe term specified immigration fraud means the bribery described in paragraph (1)(C).  
(c)Form of immigration relief 
(1)In generalIf an application of an eligible alien under subsection (a) is approved, then— 
(A)the specified immigration fraud shall not be considered in determining the admissibility or removeability of such alien; and 
(B)the Secretary shall provide for the restoration of the alien’s status as if the original adjustment of status described in subsection (b)(1)(C) had been lawful, in accordance with the succeeding provisions of this subsection.  
(2)Restoration of status to lawful permanent residentIn the case of an approved application for an alien whose adjustment of status to lawful permanent resident status was rescinded solely as a result of the specified immigration fraud, the Secretary shall vitiate such rescission and shall restore the status of such alien to that of an alien lawfully admitted for permanent residence. Such restoration shall be effective as of the date of such rescission.  
(3)Restoration of naturalizationIn the case of an eligible alien who has been naturalized as a citizen of the United States and whose naturalization was revoked solely as a result of the specified immigration fraud, the Secretary shall vitiate such revocation and shall restore such citizenship status to such alien. Such restoration shall be effective as of the date of such revocation.  
(4)Parole into the United States for eligible aliens who have departedIn the case of an eligible alien who has been removed, or has voluntarily departed, from the United States in connection with charges relating to specified immigration fraud, the Secretary shall parole such alien into the United States for the purpose of filing an application for immigration relief under this section. 
(d)Procedures and definitions 
(1)Procedures for applicationAn alien seeking immigration relief under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require. The Secretary shall not charge such alien a fee in connection with such application. 
(2)No reduction in number of immigrant visas availableThe Secretary of State shall not reduce the number of immigrant visas authorized to be issued under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) if an application of an eligible alien for immigration relief under this section is approved. 
(3)Application of other definitionsFor purposes of this section and except as otherwise specifically provided, the term Secretary  means the Secretary of Homeland Security and the definitions contained in the Immigration and Nationality Act shall apply in the administration of this section. Nothing in this section shall be construed to repeal, amend, alter, modify, affect, or restrict the powers, duties, functions, or authority of the Secretary in the administration and enforcement of such Act or any other law relating to immigration, nationality, or naturalization. The fact that an alien may be eligible for immigration relief under this section shall not preclude such alien from seeking immigration relief under any other provision of law for which such alien may be eligible.  
 
